DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges Request for Continued Examination filed 2/15/22 and the receipt of arguments/amendments filed 1/28/22.  The arguments set forth are addressed herein below.  Claims 1-27 remain pending, Claims 25-27 are newly added, Claims 1, 14, and 15 are currently amended.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-11, and 13-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arita (US 2002/0190945).
Claims 1 and 14-15:  Arita discloses an information processing device (Fig. 10, ¶ 76) having an input device (handle device or point devices) or game controller (Fig. 10 illustrates a game controller) comprising a housing (Fig. 12, 122a) including an opening (Fig. 12a, ¶ 80), and an operation member that is movable in a peripheral direction relative to the opening (Fig. 12b), the operation member including: a key top (Fig. 12a (1A), ¶ 82-83) positioned outside of the housing to be operable by a user (Figs. 10-13b); a shaft portion (¶ 82-84, shaft (124A)) extending through the opening from the key top (Fig. 12a); and a protruding portion (123Aa) protruding from the shaft portion, the input device further comprising a contact target portion (8A-8Aa) positioned within the housing (Figs. 12b-13b), wherein the contact target portion is configured to limit movement of the operation member, when the operation member moves in the peripheral direction and a side of the protruding portion that is in the peripheral direction of movement of the operation member contacts a side of the contact target portion that is in the peripheral direction of movement of the operation member (Figs. 11-13b with emphasis on Fig. 12b, ¶ 78-90, 105, 107, Figs. 11-12b illustrate protruding portion extremity 12a moving in the peripheral direction of the operation member and contacting contact target portion (8A-8Aa), wherein the physical contact prevents any further movement as a result).
	Additionally, Arita teaches wherein a side of the protruding portion (12a) that is opposite to the peripheral direction of movement of the operation member does not contact a side of the contact target portion (8A-8Aa) that is opposite to the peripheral 
Claim 2:  Arita teaches the protruding portion protrudes in a direction away from a center of the shaft portion and downward (Figs. 11-12b).
Claim 3:  Arita teaches wherein when the operation member moves in the peripheral direction of the opening, an extremity (12a) of the protruding portion comes into contact with the contact target portion (Figs. 11-12b).
Claim 6:  Arita teaches wherein when the operation member moves in the peripheral direction of the opening, the protruding portion comes into contact with the contact target portion without the shaft portion coming into contact with the housing (Figs. 11-12b).
Claim 7:  Arita teaches wherein when the operation member moves in the peripheral direction of the opening, the protruding portion comes into contact with the contact target portion before the shaft portion comes into contact with the housing (Figs. 11-12b).
Claim 8:  Arita teaches wherein the contact target portion includes a contact surface with which the protruding portion comes into contact, and a wall portion (11a) extending upward from the contact surface (Figs. 11-13c, emphasis on 13a-c).
Claim 9:  Arita teaches wherein the wall portion is in an end portion, on a center side of the shaft portion, of the contact surface (Figs. 11-13c, emphasis on 13a-c).
Claim 10:  Arita teaches wherein when the operation member moves in any peripheral direction of the opening (¶ 73, 77), the protruding portion comes into contact with the contact target portion (Figs. 11-13c, emphasis on 12b -13a-c,  ¶ 109-113).
Claim 11:  Arita teaches wherein a portion of the protruding portion that comes into contact with the contact target portion has a circular shape, and a portion of the contact target portion that comes into contact with the protruding portion has a circular shape (Figs. 11-13c, Fig. 13b illustrates that the portions 12a together form a circular shape and that the seated portions between walls 11a should in Fig. 13a from a circular shape.  Fig. 12b illustrates of provides an example of when the protruding portion comes into contact with the contact target portion).
Claim 13:  Arita teaches wherein a difference between a length of a portion of the protruding portion that comes into contact with the contact target portion and a length of a portion of the contact target portion that comes into contact with the protruding portion is smaller than a difference between a perimeter of the shaft portion and a perimeter of the opening (Figs. 11-13c).
Claims 16, 19, and 22:  Arita teaches wherein the key top and the protruding portion are positioned at opposite ends of the shaft portion (Figs. 11-12b).
Claims 17, 20, and 23:  Arita teaches wherein the key top has a greater diameter than the shaft portion (Figs. 11-12b).
Claims 18, 21, and 24:  Arita teaches The input device of claim 1, wherein the key top extends radially outward from the shaft portion (Figs. 11-12b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arita (US 2002/0190945) in view of Isikawa (US 6,118,086).
Claim 4:  Arita teaches the above but lacks explicitly suggesting wherein the extremity of the protruding portion has a round shape.  Arita teaches that various embodiments .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arita (US 2002/0190945).
Claim 5:  Arita teaches the above, but lacks explicitly suggesting wherein the contact target portion is formed of a material having a lower coefficient of friction than at least a peripheral portion of the opening in the housing.  However, applicant fails to disclose that having the contact target portion formed of a material having a lower coefficient of friction than at least a peripheral portion of the opening in the housing solve any stated problem, provides an advantage, or is for any particular purpose.  Furthermore, Applicant discloses that the “pedestal 42 may be formed of a material having higher sliding properties (a lower coefficient of friction) than the first housing 10 and the 
second housing 20.  Further, the pedestal 42 may be formed of a material having 

member 41.…..It should be noted that the pedestal 42 may be formed of any material.  For example, the pedestal 42 may be formed of the same material as that of the protruding portion 413, or may be formed of the same material as those of the first 
housing 10 and the second housing 20” (¶ 74), wherein such disclosure suggesting that material of the contact portion (42) in comparison to that of at least a peripheral portion of the opening of the housing (10 or 20) is a matter of design or aesthetics.  Additionally, it appears that the material of the contact portion of Arita, or applicant’s invention, would perform the same function of allowing contact a protruding portion of the operation as it is moved within a opening of the input device, regardless of whether or not the contact target portion is formed of a material having a lower coefficient of friction than at least a peripheral portion of the opening in the housing.  Therefore, it would have been prima facie obvious to modify Arita to obtain the invention as specified in claim 5 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Arita. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arita (US 2002/0190945) in view of Dornbusch (US 2017/0354895).
Claim 12:  Arita teaches the above, but lacks explicitly suggesting the input device further comprising a cushioning material in a portion where the protruding portion and the contact target portion come into contact with each other.  Arita at least teaches that various modifications can be applied without departing from the overall scope of the invention (¶ 163).  Furthermore, an analogous art of Dornbusch teaches an input device .

Allowable Subject Matter
Claims 25-27 are allowed.
In regards to Claims 25-27, Arita teaches an information processing device having an input device (handle device or point devices) or game controller comprising a housing including an opening and an operation member that is movable in a peripheral direction relative to the opening, the operation member including: a key top positioned outside of the housing to be operable by a user; a shaft portion extending through the opening from the key top; a protruding portion protruding from the shaft portion; and a stick main body part and a stick shaft extending from the stick main body part, the stick shaft being connected to the shaft portion, the input device further comprising a contact target portion positioned within the housing, wherein the contact target portion is configured to limit movement of the operation member.



Response to Arguments
Applicant's arguments filed 1/28/22 have been fully considered but they are not persuasive. 
In regards to the claim amendments of Claims 1 and 14-15, Arita teaches wherein a side of the protruding portion (12a) that is opposite to the peripheral direction of movement of the operation member does not contact a side of the contact target portion (8A-8Aa) that is opposite to the peripheral direction of movement of the operation member to limit movement of the operation member, when the operation member moves in the peripheral direction (Fig. 12b illustrates that protruding portion 12a that is opposite the peripheral direction of the operation member contacts a portion 4Ab, but does not contact a side contact target portion (8A-8Aa) that is opposite to the peripheral direction of movement of the operation member to limit movement of the operation member, when the operation member moves in the peripheral direction).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAMAR HARPER/Primary Examiner, Art Unit 3715